Citation Nr: 1200228	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-066 36A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability of one or both eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The Veteran's appeal originates from the RO in Roanoke, Virginia.  The case has been before the Board on a previous occasion, and was remanded in October 2009 for evidentiary development.  Further development is required before the appeal can be resolved.   

The Veteran appeared at a Central Office hearing in September 2009.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he developed a vision disability in one or both eyes as a result of his active service.  Specifically, he contends that he was exposed to chemicals, to include gasoline, and that these agents splashed into his eyes causing irritation and eventual blindness.  

The service treatment records do indicate a complaint of vision problems.  Specifically, in November 1955, the Veteran reported to service medical personnel complaining of burning and stinging in the eyes.  The Veteran's vision was found to be 20/25, and no further treatment was indicated.  It is noted that the Veteran entered service with his vision noted to be 20/20.  Thus, at least at some point in service, there was some noted decrease in visual acuity.  The Veteran reported that he failed a vision test when applying to have his driver's license renewed shortly after his service discharge.  He stated that he was required to have an additional mirror placed in his automobile in order to safely operate the vehicle.  The Veteran's sister has provided a lay statement supporting the Veteran's assertions.  Essentially, although she is not a medical authority, she has stated that the Veteran has had vision complaints since separating from active duty.  

The Veteran has been diagnosed as having optic neuropathy in the left eye since 1982, and has been more recently assessed as having bilateral cataracts with suspected glaucoma.  In light of this, the Board, in an October 2009 remand, ordered that a comprehensive eye examination be afforded to determine the etiology of any chronic disorder of either eye or the bilateral eyes.  In response to this request, an examination was provided in May 2010.  Unfortunately, the examination report does not offer a particularly useful assessment with regard to a potential nexus between current eye disablement and service.  

Indeed, upon review, the May 2010 examiner confirms the diagnoses of idiopathic optic neuropathy in the left eye and bilateral cataracts that are not visually significant.  The examiner also noted that the Veteran carried a diagnosis of suspected glaucoma; however, it was noted that treatment for glaucoma was primarily as a precaution.  It was noted that the Veteran was, functionally, a one-eyed patient (the right eye was functional).  The examiner stated that the cataracts first appeared in 2002, and that it was less likely that this condition had causal onset in service.  With regard to glaucoma, the examiner simply stated that it was less likely than not that the condition had causal onset in active service.  Regarding optic neuropathy, the examiner stated that the only concept that is "even remotely supportive" is that the Veteran's visual acuity was recorded as decreasing to 20/25 during active service.  The examiner stated that the presence of an altitudinal defect made him believe that the decrease in vision was not due to exposure to chemicals.  Lastly, the examiner went on to find it "interesting" that the Veteran had a left-sided mirror restriction placed upon him after discharge; however, he was unwilling to comment on a possible in-service etiology for optic neuropathy without "resort to mere speculation."  

The Veteran has contended that the examiner was cursory in his examination and was rude to him.  He states that the examiner told him that he did not believe his assertions at the beginning of the examination, and he requests a second evaluation with a separate examiner.  Furthermore, the Veteran's representative has contended that the examination report is not adequate, and that the Veteran is entitled to a new, comprehensive VA assessment of his eyes.  

There is no apparent evidence of bias on the part of the examiner in the report; however, the Board is troubled that the Veteran reports being treated discourteously during his assessment.  Of prime concern, however, is the speculative nature of the 2010 VA opinion.  The Board notes that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and when sound reasoning exists for the conclusion (not the mere fact that the claims file was reviewed).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the case of the 2010 opinion, the examining optometrist makes simple conclusions that cataracts and glaucoma are less likely than not to have had causal origins in service.  There is no rationale associated with this other than a notation of a diagnosis of cataracts in 2002.  More problematic, however, is the failure to reference the Veteran's in-service complaint of stinging in the eyes in 1955 as a potential source of chemical irritant to the eyes, as well as noting that the decrease in vision noted in 1955 was potentially an indication of the onset of neuropathy, but that any resolution on the matter could not occur without speculation.  Thus, the examination did not comply with instructions given by the Board (which requested a complete rationale for any conclusions reached).  See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, it is apparent that the examining optometrist noted the possibility of the noted decrease in vision to be due to optic neuropathy; however, for whatever reason (none is stated), he was unwilling to make an opinion as to the likelihood of such a possibility.  

Subsequent to the 2010 VA examination, the Veteran submitted a page from a medical dictionary indicating that chemical exposure is a risk factor for optical neuropathy.  It is not specific to the Veteran's case; however, it does lend support to his contentions.  Given that the Veteran's left eye optic neuropathy seems to be somewhat medically complex in nature, and given that the 2010 optometrist was unable to render a conclusion on the matter without speculation, the Board is of the opinion that a new VA examination should be provided to determine whether it is at least as likely as not that any eye disability had causal origins in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In this regard, given the apparent detailed neurological involvement in the current eye disability, the Board instructs that the Veteran be examined by an ophthalmologist as opposed to an optometrist for the remedial examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA ophthalmologic examination for the purposes of determining the etiology of any disorder of an eye or eyes, to include left eye optic neuropathy, bilateral cataracts, and suspected glaucoma.  In this regard, the ophthalmologist is asked to provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that any disorder of an eye or eyes had causal origin in service, to include exposure to gasoline and other chemicals.  The examiner is specifically requested to address what impact, if any, the November 1955 consultation for eye irritation (with noted decrease in visual acuity) had in the ultimate development of any chronic eye disorder.  A complete rationale must accompany all conclusions reached in the narrative portion of the examination report.  

3.  After the development requested above has been completed, review the record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


